Citation Nr: 1202046	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO. 07-31 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to a low back disorder.

3. Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from October 1999 to November 2003.      

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. The Veteran subsequently relocated and jurisdiction of his claims was transferred to the RO in Boston, Massachusetts. That office forwarded his appeal to the Board.   

The Board remanded this case in January 2010 for further development. After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration. In the same January 2010 decision, the Board granted and denied several other claims that were on appeal. These issues are no longer before the Board. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board's January 2010 remand directives have not been completed. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). Failure of the Board to insure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision. Id. 

In the previous January 2010 remand, the Board instructed the RO/AMC to schedule the Veteran for a VA orthopedic examination to determine the etiology of the Veteran's low back disability and radiculitis symptoms. 

Although the Veteran was afforded a VA orthopedic examination in April 2010, the VA examiner failed to consider certain probative evidence of record, specifically, in-service complaints of chronic low back pain noted at the August 2003 separation examination. The April 2010 VA examiner incorrectly noted that the separation examination was negative for complaints of low back pain. The claims folder will therefore be returned to the April 2010 VA examiner to provide an addendum opinion, and if that examiner is not available, the Veteran will be afforded a new VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA addendum opinion with the VA examiner who conducted the April 2010 VA examination. If that examiner is no longer available, or otherwise deems necessary, the Veteran will be afforded a new VA examination to be conducted by an appropriately qualified clinician. The purpose of the examination is to determine whether the Veteran's current low back disorder is related to his in-service complaints of chronic low back pain documented upon his separation examination in August 2003.  

The following considerations will govern the obtaining of the addendum by the April 2010 VA examiner, or, if required, as to any new examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If the examiner finds a clinical or medical basis for corroborating or discrediting the history as provided by the Veteran he or she must so state.

(c) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

(d) If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided. Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion. 

(e) The examiner must provide a medical opinion answering the following question: 

(i) Is the Veteran's current low back disorder related to in-service complaints of chronic low back pain documented at his separation examination in August 2003? In rendering this opinion, the examiner must consider the clinical significance, if any, of the Veteran's credible allegations of heavy lifting during in-service marches and hikes. The Veteran served as a machine gunner in the U.S. Marine Corps. The examiner must address the likelihood that this heavy lifting would result in a diagnosis of degenerative disc disease and radiculopathy of the lumbar spine and lower extremities, a mere four years after discharge. 

(ii) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: 

(A) Service treatment records document that in a May 2003 post-deployment assessment, the Veteran denied past or current low back pain.  HOWEVER, AT HIS AUGUST 2003 SEPARATION EXAMINATION, THE VETERAN REPORTED CHRONIC LOW BACK PAIN.  

(B) Post-service, a private October 2007 magnetic resonance imaging (MRI) report diagnosed small disc herniations at L4-L5 and L5-S1. VA examinations dated in July 2009 and April 2010 diagnosed lumbar disc disease, sacroiliac sprain (chronic), and radiculitis in the lower extremities related to his lumbar disc disease. BOTH VA EXAMINATIONS INCORRECTLY NOTED THAT THE VETERAN FAILED TO REPORT LOW BACK PAIN AT HIS AUGUST 2003 IN-SERVICE SEPARATION EXAMINATION. 

(C) The Veteran contends that a current low back disorder with radiculopathy to the lower extremities is the result of heavy lifting and compression on his lower back during forced marches, hikes, and training in the Marine Corps. He states he had to carry 120 pounds of gear, as well as a machine gun weighing over 60 pounds. He maintains that he experienced both low back pain and a shooting pain down the legs during service, but he did not seek medical treatment because he was discouraged from complaining or asking for medical assistance. See August 2006 claim; August 2006 personal statement; February 2007 Notice of Disagreement; October 2007 statement accompanying VA Form 9. 

2. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the claims at issue. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


